on   12/31/2015           2:14:44        PM



                                                                                    OFFICE                   OF    STAN               STANART                                         FILED IN
                                                                                  COUNTY          CLERK,            HARRIS              COUNTY,                TEXAS           14th COURT OF APPEALS
                                                                                              CIVIL          COURTS           DEPARTMENT                                          HOUSTON, TEXAS
                                                                                                                                                                               12/31/2015 2:17:23 PM
    December                31,     2015
                                                                                                                                                                               CHRISTOPHER A. PRINE
                                                                                                                                                                                        Clerk
             Court         of Appeals
    301      Fannin
    Houston,              Texas         77002




                                                                                                LETTER
                                                                                                     OF
                 Court         Docket           Number:              1055362
    Trial        Court         Number:              Four       (4)


            1·
          y e.
      ELOUISE                      CLARK                                                                                VS.          ALLIED               COLLISION                CENTER,              INC.,      ET   AL.
     APPELLANT(S)                                                                                                                    APPELLEE(S)


    Judge:            ROBERTA                    LLOYD
I
                                                                                                                                     Appellee(s)             Attorney:
     Dan         R.      Revier,          No.       2405609                                                                          Jonathan            Chatmon,         No.    24068666
      1445         North           Loop         West       Suite       900                                                                                                        3()3
                                           77008                                                                                     Houston,Texas77036
                                                                                                                                     Phone:          (713)         637-4483
                                                                                                                                                (713) 637-4603
                                                           _                                                                         E-Mail:




    Allied         Collision              Center,          Inc.,     et al.,    appellant,      filed        a Notice     of Appeal             on       December          18,   2015     from    the      Order   on   Default
                           that      was                       on    September          16,   2015.


    The      Clerk’s            Record           is due        to your         office    on   or before                        18,     2015.




    /S/Joshua              Alegria
                      Alegria
    Deputy            Clerk
    P.O.     Box          1525
    Houston,              TX        77251-1525
    (713)        755-64211>.o.




                                                                                                      1525   I                TX   77251-1525        I     (713)    755-6421


                                                                                                                                                                                                        1 of 1




                                                                                                                                                                                                                                  1
                                                                                                                FILED
                                                                                                                  PM
                                                                                                           Stan Stanart
gCounty
                                                                                                          HarrisCounty
                                             CAUSE
                                                 NO.1055362
          ELOUISE CLARK                              §   IN THE COUNTY COURT OF LAW
                                                     §
                                                     §
          VS.                                        §   COURT NO. 4 (FOUR)

          ALLIED COLLISION CENTER,                   §
          INC., dba ALLIED COLLISION                 §
          & AUTO REPAIR STORAGE                      §   HARRIS COUNTY,TEXAS


                                       ·      NOTICE OF APPEAL

            Defendant Allied Collision Center, Inc. wishes to         the Default Judgment of the Court
              on September 16, 2015 to the First or Fourteenth Court of Appeals.
                                                    Respectfully



                                                    /s/ Dan R. Revier
                                                    Dan R. Revier
                                                    State Bar No. 2405609
                                       .
                                                     1445 North Loop West, Suite 900
                                                    Telephone: 713-864-2393
                                                    Facsimile: 713-802-1339
                                                    dr.revier@justice.com


                                            CERTIFICATE OF SERVICE

          This is to      that a true and correctcopy of this documenthas been served on the following
          counsel of record on December 14, 2015:

          Jonathan Chatmon
          L. Chatmon & Associates
          One Arena Place, Suite 580
          7322 Southwest Freeway
          Houston, Texas 77074

          Via (713) 995-4685 Telecopier/s

                                                              Dan. R. Revier
                                                            Dan R. Revier




                                                                                                               2
                                                                                                       Stan
                                                                                                       County
                               .                                                                           County
                                                                                                       Harris
                                      DOCKET
                                           1055362
                                         NO.
ELOUISECLARK
PLANTIFF                                       §         IN THE COUNTYCIVILCOURT

vs.
                                               §         At LAW NO. FOUR (4)
                                   REPAIR      §
STORAGE,
DEFENDANT                                      §         HARRISCOUNTY,TEXAS
             ORDER ON PLAlNTlFF'S MOTION FOR DEFAULTJUDGMENT

             the          day of                         2015, the Court called this case for trial.
                                                     ,
Plaintiff, ELOUISE CLARK,                    in person and through her attorney. Defendants,

ALLIED COLLISION & AUTO REPAIR STORAGE, although duly served with citation

did not appear. The            determined it had jurisdiction over the subject matter and the

parties to this proceeding.        Plaintiff moved for default judgment, and, after considering

the pleadings and papers on file in this case, as well as the evidence Plaintiff presented

on damages and attorney fees, the court grants the motion.

      The court finds the following:

      1. Plaintiffs filed their original petition in this suit on November 14, 2014.

      2. Allied Collision & Auto Repair Storage was served with citation by                      the

Defendant personally at their place of business on or about April 25, 2015, upon which

this default judgment is granted.

      3. The return of service was on file with this court for at least ten days before this

judgment was rendered.

        4.         The deadline for defendant Allied Collision & Auto Repair Storage to file
                            However, Defendant did not file
an answer was May 18, 2015.                                 an answer or a pleading

and has not entered an appearance.




                                                                                                         3
_


    5.   Defendant’s Allied Collision & Auto Repair Storage last known address is

11429 AlliedCollision&Auto Repair Storage, Houston,Texas 77083.

                     inTexas.
             isabusiness
    6. Defendants
    7. The damages in Plaintiff’s petition are unliquidated.         The Plaintiff presented

evidence of damages    and proved the amount of damages         of $25,000.00   and $2,500.00

incurredattorney fees.

         THEREFORE, the Court GRANTS Plaintiff’s motion for default judgment. The

court further orders that execution issue for this judgment.

    The court denies all relief not granted in this judgment.




                                                                                 /

APPROVEDAS TO FORM:

L CHATMON& ASSOCIATES


By: IslJonathanChatmon
Jonathan Chatmon
9894Bissonnet,Suite303
Houston,Texas77036
(713)637-4483 Telephone
(713) 637-4603                                                                       _
TBA#24068666
Lchatmon.chatmon@gmaiI.com
ATTORNEYSFOR PLAINTIFF
ELOUISE CLARK




                                              2




                                                                                                4